Exhibit 10.42

NOTE: Restricted stock unit awards made to non-employee directors
(“Participants”) of U.S. Bancorp (the “Company”) after January 1, 2017 will have
the terms and conditions set forth in each Participant’s grant detail (the
“Grant Detail”), which can be accessed on the Fidelity Website at
www.netbenefits.com (or the website of any other stock plan administrator
selected by the Company in the future). The Grant Detail may be viewed at any
time on this Website, and the Grant Detail may also be printed out. In addition
to the individual terms and conditions set forth in the Grant Detail, each
restricted stock unit award will have the terms and conditions set forth in the
form of Restricted Stock Unit Award Agreement below. As a condition to each
restricted stock unit award, Participant accepts the terms and conditions of the
Grant Detail and the Restricted Stock Unit Award Agreement.

U.S. BANCORP

RESTRICTED STOCK UNIT AWARD AGREEMENT FOR DIRECTORS

THIS AGREEMENT, together with the Grant Detail which is incorporated herein by
reference (collectively, the “Agreement”), sets forth the terms and conditions
of a restricted stock unit award (this “RSU Award”) representing the right to
receive shares of Common Stock, par value $0.01 per share (the “Common Stock”),
of the Company. The grant of this RSU Award is pursuant to the Company’s 2015
Stock Incentive Plan, which was approved by shareholders on April 21, 2015 (the
“Plan”), and is subject to its terms. Capitalized terms that are not defined in
the Agreement shall have the meaning ascribed to such terms in the Plan.

The Company and Participant agree as follows:

 

1. Award.

Subject to the terms and conditions of the Plan and the Agreement, the Company
grants to Participant this RSU Award entitling the Participant to the number of
restricted stock units (the “Units”) set forth in Participant’s Grant Detail.
Each Unit represents the right to receive one share of Common Stock, subject to
the vesting requirements and distribution provisions of the Agreement and the
terms of the Plan. The shares of Common Stock distributable with respect to the
Units granted hereunder are referred to as the “Shares.” Participant’s Grant
Detail sets forth the date of grant of this RSU Award (the “Award Date”).

 

2. Vesting and Forfeiture.

 

  (a) Except as otherwise expressly provided in this Agreement, the Units shall
be fully vested as of the Award Date.

 

  (b) If Participant is removed as a director by the Company’s shareholders for
cause, all Units shall be forfeited as of the date of such removal. Upon
forfeiture, Participant shall have no rights relating to the Units (including,
without limitation, any rights to receive a distribution of Shares with respect
to the Units pursuant to Section 3 or to receive additional Units pursuant to
Section 5).



--------------------------------------------------------------------------------

3. Distribution Provisions.

The Company shall deliver to Participant one Share for each vested Unit in
accordance with the following provisions of this Section 3:

 

  (a) Separation From Service for Reasons other than Death. Upon Participant’s
Separation From Service (as defined in Section 3(a)(3) below) for reasons other
than death, the vested Units will be settled and the Shares will be delivered to
Participant as follows:

 

  (1) General Rule. Unless Participant has made a timely installment election in
accordance with Section 3(a)(2), all vested Units will be settled, and the
Company shall deliver to Participant one Share for each vested Unit (including
Dividend Equivalent Units (as defined in Section 5) received pursuant to
Section 5), at the time of Participant’s Separation From Service, or as soon
thereafter as administratively feasible, but in no event later than ninety
(90) days following the date of Participant’s Separation From Service. The date
of delivery of the Shares is referred to as the “Distribution Date.”

 

  (2) Installment Distribution Election. If Participant has made a timely
written election, in a form acceptable to the Company (which election may be
made by electronic communication) and in compliance with the requirements of
Section 409A of the Code, to receive distributions of Shares in settlement of
all vested Units in ten (10) annual installments, then the distribution of the
Shares will occur in ten (10) substantially equal annual distributions. The
number of Shares delivered in each annual distribution will be determined by
dividing the total number of Units outstanding under this RSU Award (including
Dividend Equivalent Units received pursuant to Section 5) immediately prior to
the Installment Distribution Date (as defined below) by the number of remaining
installments. The first distribution will occur as soon as administratively
feasible following Participant’s Separation From Service. The remaining annual
distributions will occur on the following nine (9) anniversary dates of
Participant’s Separation From Service, or as soon as administratively feasible
following such anniversary dates. The date of delivery of the Shares distributed
in each annual distribution is referred to as an “Installment Distribution
Date.” Except as otherwise permitted under Section 409A of the Code, an
installment distribution election is irrevocable and must be made by the end of
the calendar year prior to the year in which the services giving rise to the
award of Units are performed.

 

  (3) Separation from Service. “Separation from Service” means the first date on
which Participant (i) has ceased to serve on the Board of the Company, and
(ii) is not providing services as an independent contractor to the Company or to
any other entity with which the Company would be considered to be a single
employer under Section 414(b) and/or 414(c) of the Code, and the Company does
not reasonably anticipate that Participant will provide such services in the
future.

Notwithstanding the foregoing, if Participant is a Specified Employee (as
defined below) at the time of Participant’s Separation from Service, no Shares
will be distributed to Participant until the date that is six months and one day
after the date of the Separation from Service.

 

2



--------------------------------------------------------------------------------

“Specified Employee” means a Participant who is a specified employee for
purposes of section 1.409A-1(i) of the U.S. Treasury Regulations and determined
pursuant to the rules and procedures set forth in the separate document entitled
“U.S. Bank Specified Employee Determination.”

 

  (b) Death. Notwithstanding the provisions of Section 3(a), if Participant dies
before the full distribution of Shares with respect to the Units, all Units
(including Dividend Equivalent Units received pursuant to Section 5) that remain
outstanding will be settled, and Shares will be delivered to the representatives
of Participant or to any Person to whom the Units have been transferred by will
or the applicable laws of descent and distribution on the date that is sixty
(60) days following Participant’s death.

 

  (c) No Fractional Shares. In the event that the number of Shares distributable
pursuant to this Section 3 is a number that is not a whole number, then the
number of Shares distributed shall be rounded down to the nearest whole number.

 

  (d) Ownership of Shares. Participant shall have no right, title or interest
in, or, except as provided in Section 5, no right to receive distributions in
respect of, or otherwise be considered the owner of, any of the Shares, unless
and until the Shares have been distributed pursuant to Section 3(a) or (b).

 

4. Restriction on Transfer.

Except for transfers by will or the applicable laws of descent and distribution,
the Units cannot be sold, assigned, pledged, alienated, attached or otherwise
transferred or encumbered, and any purported transfer shall be void and
unenforceable against the Company. No attempt to transfer the Units, whether
voluntary or involuntary, by operation of law or otherwise (except by will or
laws of descent and distribution) shall vest the purported transferee with any
interest or right in or with respect to the Units or the Shares.

 

5. Dividend Equivalents.

To the extent that the Company declares cash dividends on shares of Common Stock
after the Award Date and prior to the Distribution Date or an Installment
Distribution Date, as applicable, Participant shall be entitled to receive
additional Units (“Dividend Equivalent Units”) on each dividend payment date
(the “Dividend Payment Date”) (including any dividend declared prior to a
Distribution Date or Installment Distribution Date, as applicable, and payable
after such date, which, for purposes of this Section 5, shall be deemed paid on
the Distribution Date or the Installment Distribution Date, as applicable)
having a Fair Market Value on the Dividend Payment Date equal to the amount of
cash dividends payable with respect to the number of shares of Common Stock
distributable pursuant to the Units. Dividend Equivalent Units shall be vested
as of the Dividend Payment Date.

 

6. Securities Law Compliance.

The delivery of all or any of the Shares in accordance with this RSU Award shall
be effective only at such time that the issuance of such Shares will not violate
any state or federal securities or other laws. The Company is under no
obligation to effect any registration of the Shares under the

 

3



--------------------------------------------------------------------------------

Securities Act of 1933 or to effect any state registration or qualification of
the Shares. The Company may, in its sole discretion, (i) delay the delivery of
the Shares; or (ii) place restrictive legends on such Shares in order to ensure
that the issuance of any Shares will be in compliance with federal or state
securities laws and the rules of the New York Stock Exchange or any other
exchange upon which the Company’s Common Stock is traded.

 

7. Miscellaneous.

 

  (a) The Company shall at all times during the term of this Agreement reserve
and keep available such number of shares of Common Stock as will be sufficient
to satisfy the requirements of this Agreement.

 

  (b) The Award is issued under the Plan and is subject to its terms. The Plan
is available for inspection during business hours at the principal offices of
the Company. In addition, the Plan may be viewed on the Fidelity Website at
www.netbenefits.com (or the website of any other stock plan administrator
selected by the Company in the future).

 

  (c) Participant acknowledges that the grant and vesting of, or any
distribution with respect to, this RSU Award, and the sale or other taxable
disposition of the Shares issued with respect to the Units hereunder, may have
tax consequences pursuant to the Code or under local, state or international tax
laws. It is intended that the Plan, this Agreement and any permitted installment
distribution election as described in Section 3(a) shall comply with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, and the provisions of this Agreement
shall be construed and administered accordingly. Any amendment or modification
of the Award (to the extent permitted under the terms of the Plan), will be
undertaken in a manner intended to comply with Section 409A, to the extent
applicable. Notwithstanding the foregoing, there is no guaranty or assurance as
to the tax treatment of the Award. Participant acknowledges that Participant is
relying solely and exclusively on Participant’s own professional tax and
investment advisors with respect to any and all such tax matters (and is not
relying, in any manner, on the Company or any of its employees or
representatives). Participant understands and agrees that any and all tax
consequences resulting from this RSU Award and its grant, vesting, amendment or
any distribution with respect thereto, and the sale or other taxable disposition
of the Shares acquired pursuant to this RSU Award, is solely and exclusively the
responsibility of Participant without any expectation or understanding that the
Company or any of its employees or representatives will pay or reimburse
Participant for such taxes.

 

8. Venue.

Any claim or action brought with respect to this RSU Award shall be brought in a
federal or state court located in Minneapolis, Minnesota.

 

4